Citation Nr: 0938426	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent prior to December 12, 2006 for peripheral neuropathy 
of the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent prior to December 12, 2006 for peripheral neuropathy 
of the left lower extremity.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  By that rating action, the RO 
awarded service connection for peripheral neuropathy of the 
right and left lower extremities; initial 10 percent ratings 
were awarded, effective January 1, 2003---the date of a VA 
examination report reflecting that the Veteran had peripheral 
neuropathy of the right and left lower extremities that was 
secondary to his service-connected diabetes mellitus, type 
II.  The Veteran timely appealed the RO's assignment of 
initial 10 percent ratings to the service-connected 
peripheral neuropathy of the right and left lower extremities 
to the Board.  

During the pendency of the appeal, and by an August 2007 
rating action, the RO assigned separate initial 20 percent 
ratings to the service-connected peripheral neuropathy of the 
right and left lower extremities, effective December 12, 
2006, the date of a VA addendum, which contained a VA 
examiner's opinion that the Veteran's bilateral peripheral 
neuropathy was moderately severe. 

In a January 2008 decision, the Board denied initial ratings 
in excess of 10 percent for peripheral neuropathy of the 
right and left lower extremities for the period prior to 
December 12, 2006, and initial 20 percent evaluations 
thereafter. 

The Veteran appealed the Board's January 2008 decision to 
deny initial ratings in excess of 10 percent prior to 
December 12, 2006 for peripheral neuropathy of the right and 
left lower extremities to the United States Court of Appeals 
for Veterans Claims (Court).  The Veteran, however, withdrew 
his appeal of the issues of entitlement to initial ratings in 
excess of 20 percent from December 12, 2006 for peripheral 
neuropathy of the right and left lower extremities.  

By a June 2009 Order, the Court granted a May 2009 Joint 
Motion For Partial Remand To The Board and vacated the 
Board's January 2008 decision with respect to the claims of 
entitlement to an initial evaluations in excess of 10 percent 
prior to December 12, 2006 for peripheral neuropathy of the 
right and left lower extremities.  Thus, the Board's 
appellate review in the instant appeal is limited to the 
issues listed on the title page.  



FINDINGS OF FACT

1.  From May 23, 2006, date of a VA examination report, the 
Veteran's right lower extremity peripheral neuropathy results 
in symptoms commensurate to moderate incomplete paralysis.

2.  From May 23, 2006, date of a VA examination report, the 
Veteran's left lower extremity peripheral neuropathy results 
in symptoms commensurate to moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  From May 23, 2006, the criteria for an initial 20 percent 
evaluation, but no higher, for peripheral neuropathy of the 
right lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8520 
(2009).

2.  From May 23, 2006, the criteria for an initial 20 percent 
evaluation, but no higher, for peripheral neuropathy of the 
left lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8520 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The claimant should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  See, also, the United States Court of Appeals 
for Veterans Claims (Court) decision in Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

In a September 2002 letter, RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his initial rating claims decided in the 
decision below.  The RO also specified what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claims.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  As the instant appeal stems from the grant of 
initial compensation benefits for the disorders at issue, 
Vazquez-Flores is inapplicable.  See, Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009)

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (those five elements include: Veteran status, existence 
of a disability, connection between the Veteran's service and 
that disability, degree of disability, and effective date 
pertaining to the disability).  In this case, the notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Because of the decision in this case, any 
deficiency in the initial notice to the Veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his initial 
evaluation claims on appeal.  The record includes service 
treatment records, post-service VA treatment and examination 
reports, and written statements of the Veteran concerning the 
initial rating claims on appeal.  In addition, VA examined 
the Veteran in conjunction with his initial evaluation claims 
in May 2006.  An addendum to the May 2006 report was provided 
in December 2006.  Copies of the May and December 2006 VA 
examination report and addendum, respectively, are contained 
in the claims files.  

As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide the initial 
evaluation claims on appeal.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with these claims.

In sum, the record reflects that the facts pertinent to the 
initial evaluation claims have been properly developed and 
that no further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  That 
is to say, "the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the Veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the initial evaluation claims.

II.  Relevant Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999); but see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (regarding staged ratings in cases where 
service connection had previously been established).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2009).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims files.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims files show, or fail to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

III.  Merits Analysis

The Veteran maintains that his service-connected peripheral 
neuropathy of the right and left lower extremities warrant 20 
percent initial ratings effective May 23, 2006, the date of a 
VA examination report showing that these disabilities 
resulted in symptoms commensurate to moderate incomplete 
paralysis.  (See, Joint Motion For Partial Remand To The 
Board, dated in May 2009, pages (pgs.) 5-7 and Veteran's 
attorney's letter to VA, dated in September 2009).

Historically, by a February 2003 rating action, the RO 
awarded service connection for peripheral neuropathy of the 
right and left lower extremities; initial 10 percent ratings 
were awarded, effective January 1, 2003--the date of a VA 
examination report, reflecting that the Veteran had 
peripheral neuropathy of the right and left lower extremities 
secondary to his service-connected diabetes mellitus, type 
II.  (See February 2003 rating action).  By an August 2007 
rating action, the RO assigned initial 20 percent ratings to 
the service-connected peripheral neuropathy of the right and 
left lower extremities, effective December 12, 2006, the date 
of a VA addendum, which contained a VA examiner's opinion 
that the Veteran's bilateral peripheral neuropathy was 
moderately severe.  As noted in the Introduction, the Board's 
appellate review in the instant appeal is limited to the 
issues of entitlement to initial 10 percent ratings prior to 
December 12, 2006 for peripheral neuropathy of the right and 
left lower extremities.  

Having carefully considered the claims in light of the record 
and the applicable law, in the decision below, the Board will 
grant initial 20 percent ratings to the service-connected 
peripheral neuropathy of the right and left lower 
extremities, effective May 23, 2006.  

VA medical records show that in August 2001, the Veteran 
stated that he occasionally got a tingling sensation in his 
feet or parasthesias and dysesthesias.  He said that the pain 
was aggravated by movement.  The examiner noted normal 
strength and normal sensation in the extremities.  Cranial 
nerves II through XII were observed to be grossly intact.  
The Veteran had positive straight leg raising tests, 
bilaterally.

A VA magnetic resonance imaging (MRI) of the lumbar spine 
from September 2001 revealed mild degenerative disc disease 
at L2-3 and L3-4 with associated disc bulges but no spinal 
canal stenosis.  It was also noted that there was minimal 
anterolisthesis of L5 on S1 with mild diffuse disc bulge with 
no spinal canal stenosis.

In October 2001, the Veteran told a VA neurologist that he 
experienced weakness and numbness in his feet.  It was noted 
that the Veteran had 5/5 strength in knee extension and 
flexion and ankle dorsal flexion and plantar flexion.  The 
examiner also noted decreased pinprick below the ankle 
bilaterally.

A VA electroneuromyography report (EMG) of the lower 
extremities, performed in November 2001, revealed abnormal 
results.  The interpreter noted that the study was suggestive 
of the presence of a distal sensory polyneuropathy.

An April 2002 VA neurology report, reflects that the Veteran 
had experienced bilateral foot numbness, pain and a burning 
sensation.  The examiner observed that an MRI of the lower 
spine from the previous year did not show significant 
disease. It was noted that the Veteran had 5/5 strength in 
knee extension and flexion and ankle dorsal flexion and 
plantar flexion.  The examiner also noted decreased pinprick 
below the distal calves in stocking fashion.  A diagnosis of 
polyneuropathy was listed.  

When examined for diabetes by VA in June 2002, the Veteran 
complained of numb, sharp, and tingling pain that began in 
his feet and progressed to his knees.  The examiner noted 
that monofilament revealed both of the Veteran's feet to be 
insensate.

During a January 2003 VA examination, the Veteran indicated 
that he had pain in his feet; although, there was no clear 
radicular pain radiating from his lumbosacral region.  On 
objective examination, it was noted that the Veteran used a 
cane.  Motor examination revealed normal bulk and strength in 
all motor groups.  Sensory examination revealed a distal 
decrease in pinprick, light touch, and vibratory sensation.  
The pinprick and light touch level was at about the mid calf 
for normal sensation in the legs.  An EMG study revealed 
peripheral neuropathy of the lower extremity involving the 
left tibial nerve and sural nerve, while the peroneal nerves 
bilaterally were within normal limits.  Probable S1 
radiculopathy was noted based on H-wave abnormality in both 
lower extremities.  The examiner opined that it was as least 
as likely as not that the Veteran's peripheral neuropathy had 
a direct correlation to his diabetes.

During a VA neurology consult in April 2003, the Veteran 
reported having continuous bilateral pain in his feet.  It 
was noted that the Veteran had 5/5 strength in knee extension 
and flexion and ankle dorsal flexion and plantar flexion.  
The examiner also noted decreased pinprick below the distal 
calves in stocking fashion.  The Veteran was absent knee 
jerk.

VA outpatient records, dated from 2004 through 2006, show 
that the Veteran continued to seek ongoing treatment for his 
peripheral neuropathy of the lower extremities.  An EMG from 
July 2004 was abnormal and consistent with an impression of 
polyneuropathy based on lower extremity nerve conduction 
velocity tests.  A computed tomography (CT) of the head from 
October 2004 showed no significant abnormalities other than 
minimal bifrontal cerebral atrophic changes.

During his December 2004 hearing before the undersigned 
Veterans Law Judge, the Veteran stated that his neuropathy 
extended halfway up to his knees.  He said that a pinprick to 
his feet felt like touching his finger.  He stated that his 
feet were painful, swollen, and numb.  He related that on 
some days, he was unable to walk.  The Veteran reported that 
on his best days, his pain rated a five or six on a scale of 
one to ten, with ten being the highest degree of severity.  
On more severe days, he indicated that his pain was a 10.  
The Veteran reported that a physician had told him that 50 
percent of the nerves in his feet had been destroyed and that 
the current damage could be up to 75 percent.  He reported 
that he was unable to get out of bed 40 percent of the time.

A private MRI of the lumbar spine, performed in February 
2005, revealed mild lateral recess encroachment bilaterally 
due to spondylolisthesis and mild annular bulging.  A 
contemporaneous MRI of the brain was unremarkable.

When examined by VA in May 2006, the Veteran reported 
constant pain that was aggravated by walking.  He reported 
some gait imbalance but he did not fall. Driving was 
difficult as at times he had trouble locating the accelerator 
or brake pedal.  It was noted that the Veteran had 5/5 
strength in knee extension and flexion and ankle dorsal 
flexion and plantar flexion.  The examiner also noted 
decreased pinprick below the distal calves in stocking 
fashion.  The Veteran was absent knee jerk.  The examiner 
opined that the Veteran had polyneuropathy, likely due to 
diabetes.  He also noted that the deficit pattern had 
gradually progressed since 2001. In a December 2006 addendum, 
the VA examiner stated that the Veteran's symptoms and signs 
of peripheral neuropathy were greater than mild but not 
severe.  He opined that the peripheral neuropathy was 
moderate in severity.

The RO has evaluated the service-connected peripheral 
neuropathy of the right and left lower extremities under 
Diagnostic Code 8520, the code that pertains to the sciatic 
nerve.  Under that code, a 10 percent evaluation is warranted 
for mild incomplete paralysis; a 20 percent evaluation is 
warranted for moderate incomplete paralysis; a 40 percent 
evaluation is warranted for moderately severe incomplete 
paralysis; a 60 percent rating is warranted for severe 
incomplete paralysis, with marked muscular atrophy; and an 80 
percent rating is warranted for complete paralysis, where the 
foot dangles and drops, no active movement is possible of the 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.
Based on the evidence of record, the Board finds that for the 
period from May 23, 2006, initial 20 percent ratings are 
warranted for peripheral neuropathy of the right and left 
lower extremities.  In reaching the foregoing determination, 
the Board finds that in his December 2006 addendum to a May 
2006 VA examination report, the same VA physician stated that 
the Veteran's bilateral peripheral neuropathy had caused 
symptoms and signs that were moderate in severity.  Since the 
VA examiner's December 2006 opinion that the Veteran's 
peripheral neuropathy of the lower extremities was moderate 
in severity was based on signs and symptoms present during 
his previous examination of the Veteran on May 23, 2006, the 
Board finds that initial 20 percent ratings are warranted 
effective from that date.  As the evidence does not show, nor 
does the Veteran contend, that his peripheral neuropathy of 
the left and right lower extremities demonstrated symptoms 
commensurate to those of moderate incomplete paralysis prior 
to May 23, 2006, an initial 20 percent rating prior to that 
time is not warranted.  See, Fenderson, supra.  

IV.  Extraschedular Rating

The Board finds that prior to December 11, 2006, an 
extraschedular rating is unwarranted.  There is no medical 
evidence of record that the Veteran's service-connected 
peripheral neuropathy of the right and left lower extremities 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization prior to 
December 12, 2006, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2009) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

An initial evaluation of 20 percent, but no higher, is 
granted for peripheral neuropathy of the right lower 
extremity from May 23, 2006, subject to controlling 
regulations affecting the payment of monetary awards.
An initial evaluation of 20 percent, but no higher, is 
granted for peripheral neuropathy of the left lower extremity 
from May 23, 2006, subject to controlling regulations 
affecting the payment of monetary awards.



___________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


